COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Elder and Annunziata
Argued at Salem, Virginia


UTILITY TRAILER MANUFACTURING and
 LIBERTY MUTUAL FIRE INSURANCE
 COMPANY
                                        MEMORANDUM OPINION * BY
v.   Record No. 0823-95-3              JUDGE JAMES W. BENTON, JR.
                                            APRIL 23, 1996
JAMES ARVILLE PRATER


          FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
             Monica L. Taylor (Christopher M. Kite;
             Gentry, Locke, Rakes & Moore, on briefs), for
             appellants.

             Ginger Jonas Largen (J. D. Morefield;
             Morefield, Kendrick, Hess & Largen, P.C., on
             brief), for appellee.



      The employer, Utility Trailer Manufacturing, contends that

the commission erred in failing to consider the employer's cross

appeal and finding that James Arville Prater proved a causal link

between his disability and a work related incident.    We affirm

the commission's award.

                                  I.

      At the evidentiary hearing, Prater testified that on May 10,

1993, he and other employees were building a second level onto a

stockroom.    They were lifting 500 pound steel flooring slabs and

carrying them on narrow beams.    When Prater and a group of co-

workers lifted the third flooring slab, Prater injured his lower

      *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
back.    He told his co-workers that he had hurt his back, and he

did no more lifting that day.    Later that day, he felt pain in

his legs.

        The next day, Prater informed his supervisor, Don Ross, that

he injured his back.    Prater testified that he continued to work

with pain and did not see a doctor because his wife was pregnant

and he needed to work.    He also testified that he complained on

several occasions to Ross and his co-workers that he was having

back trouble.
        Ross testified that Prater did complain to him of a back

injury in May or the early summer.       He testified he took no

action because he regularly heard complaints from employees.

Ross could not recall whether Prater told him how he had hurt his

back and did not recall Prater making further complaints until

several months later when Prater left work complaining of back

pain.

        Prater testified that on October 13, 1993, his back problems

flared up after operating a jackhammer.      He then made an

appointment to see his doctor and left work.      Before Prater could

receive medical treatment from his doctor, the employer made an

appointment for him to see Dr. James McDowell.      Prater told Dr.

McDowell that he injured his lower back while laying flooring at

the plant.    Dr. McDowell diagnosed chronic low back pain and

ordered Prater to cease work.

        Dr. McDowell also referred Prater to Dr. Larry Lipscomb, an




                                 - 2 -
orthopaedic specialist.    According to Dr. Lipscomb, Prater

reported that "sometime in May '93, [he was] working with heavy

steel" and injured his back.    After concluding that Prater was

not a surgical candidate, Dr. Lipscomb referred Prater to Dr.

David Sossamon, a chiropractor.    In a letter to Dr. Lipscomb

dated February 8, 1994, Dr. Sossamon reported that Prater

informed him that "he lifted steel in May, 1993 and hurt his low

back."    Based on his "interpretation of events, examinations and

MRI," Dr. Sossamon opined that Prater "injured his lumbar spine

on the job sometime in May, 1993."
        The deputy commissioner accepted Prater's testimony

regarding the incident that occurred on May 10, 1993, and ruled

that the evidence proved an injury by accident.    However, he

found insufficient evidence causally relating Prater's injury to

the incident and denied Prater's claim.    Prater filed an

application for review on the issue of causation.    The employer

filed a cross appeal challenging the deputy commissioner's

finding that Prater had suffered an injury by accident on May 10,

1993.

                                  II.

        Viewed in its entirety, the commission's opinion establishes

that the commission considered and decided the issue raised by

the employer's cross appeal, i.e., whether the evidence proved an

injury by accident.    The opinion recites the evidence in the

record that proved Prater suffered an injury by accident.      That




                                 - 3 -
recitation included Prater's unimpeached testimony, the

supervisor's testimony that Prater told him in May that he hurt

his back, and the testimony of Prater's co-workers that Prater

complained of back pain. The commission then ruled as follows:
          From this record the Deputy Commissioner
          concluded that [Prater] did sustain an
          accident in May, 1993, while lifting steel
          flooring. He further found, however, that
          the medical records do not causally relate
          his disability in November, 1993, to the
          accident in May. We disagree with this
          latter determination.

     Although the commission could have more explicitly stated

that the evidence it reviewed was credible and proved an injury

by accident, we conclude that the commission tacitly and

implicitly ruled that an injury by accident was proved by

credible evidence.   That ruling is manifest from the commission's

recitation of the two findings of the deputy commissioner and the

commission's explicit statement that it disagreed only with the

finding regarding causality.

     The commission's recitation of the evidence concerning the

onset of injury also refutes the employer's claim.    The

commission was not required to make a specific determination that

Prater's testimony was credible.     Goodyear Tire & Rubber Co. v.

Pierce, 5 Va. App. 374, 383, 363 S.E.2d 433, 438 (1987).        There

was no evidence before the commission contrary to Prater's

testimony, and the deputy commissioner made no finding that

Prater's testimony was incredible.     In determining whether

credible evidence supports the commission's ruling, "[w]e will



                               - 4 -
not substitute form over substance."      Island Creek Coal Co. v.

Breeding, 6 Va. App. 1, 11, 365 S.E.2d 782, 788 (1988).     Prater's

testimony credibly proved that he suffered an injury by accident

on May 10, 1993, and the commission so ruled in its opinion on

review.

                               III.

     "The actual determination of causation is a factual finding

that will not be disturbed on appeal if there is credible

evidence to support the finding."      Ingersoll-Rand Co. v. Musick,

7 Va. App. 684, 688, 376 S.E.2d 814, 817 (1989); Code § 65.2-706.

 All the medical reports link the cause of Prater's injury to the

work related injury.   However, we need not look beyond Dr.

Sossamon's report which the commission relied upon.     When a

commission opinion is based upon medical findings, that

resolution is a factual finding based on credible evidence that

binds this Court.   Rose v. Red's Hitch & Trailer Serv., Inc., 11

Va. App. 55, 60, 396 S.E.2d 392, 395 (1990).

     Accordingly, we affirm the commission's award.
                                             Affirmed.




                               - 5 -